Exhibit 10.20

AMENDMENT NO. 3 TO
LOAN AND SERVICING AGREEMENT
THIS AMENDMENT NO. 3 TO LOAN AND SERVICING AGREEMENT, dated as of September 9,
2013 (this “Amendment”) is entered into by and among BDCA Funding I, LLC, as the
borrower (in such capacity, the “Borrower”), Business Development Corporation of
America, as the servicer (in such capacity, the “Servicer”), Wells Fargo Bank,
National Association, as the required lender (in such capacity, the “Required
Lender”), and Wells Fargo Securities, LLC, as the administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined
herein have the meanings provided in the Agreement (as defined below).
R E C I T A L S
WHEREAS, reference is made to the Loan and Servicing Agreement, dated as of July
24, 2012 (as amended by certain Amendment No. 1 to the Loan and Servicing
Agreement, dated as of January 14, 2013 and certain Amendment No. 2 to the Loan
and Servicing Agreement, dated as of April 26, 2013, each by and among the
Borrower, the Servicer, the Lender and the Administrative Agent and as further
amended, modified, waived, supplemented or restated from time to time, the
“Agreement”), by and among the Borrower, the Servicer, the Conduit Lenders, the
Institutional Lenders, the Lender Agents, the Administrative Agent, and U.S.
Bank National Association, as the collateral agent, the account bank and the
collateral custodian; and
WHEREAS, the parties hereto desire to further amend the Agreement in certain
respects as specified herein, pursuant to and in accordance with Section 11.01
of the Agreement;
NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
SECTION 1.AMENDMENT.
(a)    The cover page of the Agreement is hereby amended by replacing the figure
“$100,000,000” immediately following the words “Up to” with the figure
“$200,000,000”
(b)    Section 1.01 of the Agreement is hereby by amended as follows:
(i)    by amending the definition of “Adjusted Borrowing Value” by replacing the
phrase “(x) $6,000,000 with respect to any Loan Asset that is a Broadly
Syndicated Loan and (y) $8,000,000 with respect to any Loan Asset that is a
Middle Market Loan” with the figure “$15,000,000”;
(ii)    by amending the definition of “Broadly Syndicated Loan” by removing the
parenthetical phrase “(and, solely for purposes of the representations and
warranties set forth in clause 41 of the Eligibility Criteria set forth in
Schedule III hereto, $150,000,000)”;
(iii)    by amending the definition of “Maximum Facility Amount” by replacing
the figure “$100,000,000” immediately following the words “shall not exceed”
with the figure “$200,000,000”;
(iv)    by amending the definition of “Minimum Equity Amount” by replacing the
figure “$32,000,000” with the figure “$50,000,000”;
(v)    by inserting the new definition “Third Amendment Effective Date” in the
appropriate alphabetical order as follows:
“Third Amendment Effective Date” means September 9, 2013.
(vi)    by amending the definition of “Value Adjustment Event” by replacing
clause (i)(A) in its entirety with the following:
“The Interest Coverage Ratio for any Relevant Test Period with respect to such
Loan Asset is (I) less than or equal to 85% of the Interest Coverage Ratio with
respect to such Loan Asset as calculated on the applicable Cut-Off Date and (II)
less than 1.50 or”;
(c)    Section 2.09 of the Agreement is hereby amended by replacing the words
“from the period beginning on April 26, 2013 to and including July 26, 2013”
appearing in clause (i) of the second sentence thereof with the words “from the
period beginning on September 9, 2013 to and including March 9, 2014”.
(d)    Schedule III to the Agreement is hereby amended by deleting in its
entirety clause 41 of the Eligibility Criteria and renumbering the remaining
clause as appropriate.
SECTION 2.AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.
Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. After this Amendment becomes effective, all
references to the Agreement and corresponding references thereto or therein such
as “hereof”, “herein”, or words of similar effect referring to the Agreement
shall be deemed to mean the Agreement as amended hereby. This Amendment shall
not be deemed to expressly or impliedly waive, amend or supplement any provision
of the Agreement other than as expressly set forth herein.
SECTION 3.REPRESENTATIONS.
Each of the Borrower and the Servicer, severally for itself only, represents and
warrants as of the date of this Amendment as follows:
(i)it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;
(ii)the execution, delivery and performance by it of this Amendment and the
Agreement as amended hereby are within its powers, have been duly authorized,
and do not contravene (A) its charter, by-laws, or other organizational
documents, or (B) any Applicable Law;
(iii)no consent, license, permit, approval or authorization of, or registration,
filing or declaration with any governmental authority, is required in connection
with the execution, delivery, performance, validity or enforceability of this
Amendment and the Agreement as amended hereby by or against it;
(iv)this Amendment has been duly executed and delivered by it;
(v)each of this Amendment and the Agreement as amended hereby constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by general principles of equity; and
(vi)there is no Unmatured Event of Default, Event of Default or Servicer
Termination Event.
SECTION 4.CONDITIONS TO EFFECTIVENESS.
The effectiveness of this Amendment is conditioned upon: (i) payment of the
invoiced outstanding fees and disbursements of the Administrative Agent and the
Lenders (if any); (ii) delivery of opinions of counsel as reasonably requested
by, and in form and substance satisfactory to, the Administrative Agent and
(iii) delivery of executed signature pages by all parties hereto to the
Administrative Agent.
SECTION 5.MISCELLANEOUS.
(a)This Amendment may be executed in any number of counterparts (including by
facsimile or e-mail), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.
(b)The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
(c)This Amendment may not be amended or otherwise modified except as provided in
the Agreement.
(d)The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.
(e)Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural number,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.
(f)This Amendment and the Agreement represent the final agreement among the
parties with respect to the matters set forth therein and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
among the parties. There are no unwritten oral agreements among the parties with
respect to such matters.
(g)THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE SUBJECT TO
THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
[Remainder of Page Intentionally Left Blank]




IN WITNESS WHEREOF, the parties have caused this Amendment No. 3 to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BDCA FUNDING I, LLC,
as the Borrower


By: BUSINESS DEVELOPMENT
CORPORATION OF AMERICA, Member of
BDCA Funding I, LLC
By:    /s/ Nicholas Radesca    Name: Nicholas Radesca
    Title: Chief Financial Officer
BUSINESS DEVELOPMENT
CORPORATION OF AMERICA,
as the Servicer
By:    /s/ Nicholas Radesca    Name: Nicholas Radesca
    Title: Chief Financial Officer




[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Required Lender
By:    /s/ Raj Shah
    Name: Raj Shah
    Title: Managing Director
WELLS FARGO SECURITIES, LLC,
as the Administrative Agent
By:    /s/ Mike Romanzo, CFA
    Name: Mike Romanzo, CFA
    Title: Director


